El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Harold T. Sewall vendió a San Patricio Corporation'una parcela de terreno en la cual la compradora se obligó a le-vantar una urbanización sujeta a ciertas restricciones con-signadas en la escritura. Por el mismo documento Sewall constituyó, a favor de la parcela vendida, una servidumbre perpetua de paso de carretera a través de la finca de donde la parcela fue segregada. No se especificaron las dimensio-nes de la faja de terreno sobre la cual bahía de construirse la carretera, poro .en la escritura se hizo referencia, en cuanto a estos datos, a un plano de urbanización de San Patricio Corporation levantado el 12 de agosto de 1940 por los agrimen-sores Galib y Ramírez Alberty, el cual se bizo formar parte de la escritura de compraventa.
Al construir la carretera se le dio un ancho de 30 pies, es decir, 20 pies de-camino afirmado y 5 -pies a cada lado en toda su extensión, para paseosiv drenaje. El largo de la carretera fue de 1,070 pies, el necesario para dar salida a los vecinos de la urbanización al camino denominado San Patri-*917ció, que a su vez conecta eon la carretera insular man. 2. La construcción de la carretera fue costeada por Sewall y San Patricio Corporation y a ese efecto depositaron en el Chase National Bank en San Juan la cantidad de $4,000 que fue llagada al contratista al ser aceptada la obra por Sewall y San Patricio Corporation.
Después do construida la carretera, Sewall vendió el rema-nente de la linca principal, o sea el predio sirviente, a Roberto Colón y a su esposa Ana María Román. Colón entró en pose-sión del predio sirviente el 14 de diciembre de 1942, y un año más tarde tiró una cerca de alambre a cada lado de la parte afirmada de la carretera, en toda su longitud,- redu-ciendo así su an di o a 20 pies y. privándola de la parte dedi-cada a paseos y drenaje. -.Requerido por San Patricio Corporation para quo removiese las cercas, rehusó hacerlo, y el 29 de marzo" de 1944 la Corporación radicó en la corte inferior, contra 6i y su esposa, la acción civil mini. ’R-442. Soli-citó la demandante una sentencia declarando quo la servi-dumbre constituida por Sewall es ele 30 pies de ancho y que la demandante tiene derecho al uso de la misma; que con motivo de la privación parcial del uso de, la servidumbre, la demandante sufrió daños y perjuicios en la cantidad de $5,000; que se dicte un injunction■ preliminar primero y per- , petuo después • ordenando a los demandados, sus agentes y empleados remover dichas cercas y que se abstengan en lo sucesivo de impedir a la demandante el uso cabal de sir servi-dumbre.
Matando pendiente este caso, San Patricio Corporation, el 4 de mayo de 1944 radicó en la misma corte la acción núm. 54i contra .Roberto Colón. Alegó como causa de acción que la referida carretera construida sobre el predio sirviQirte fue obstruida por Colón cavando dos (1) zanjas a través de la *918carretera en dos sitios distintos; qne a tal extremo hizo difícil y peligroso el tránsito por ella, qne algnnos comerciantes se negaron a entregar las compras de los residentes de la ur-banización en sns domicilios; qne las zanjas fueron abiertas contra la expresa voluntad de la demandante y que ese acto "de los demandados le cansó perjuicios irreparables qne no pueden calcularse en dinero. Termina la demanda con sú-plica de que se expida un auto preliminar de injunction or-denando al demandado que proceda a rellenar las zanjas o cangilones antes descritos; que en su día se dicte un injunction permanente para que el demandado se abstenga en el futuro de abrir nuevas zanjas y de entorpecer a la demandante y sus causahabientes en el cabal uso y disfrute de dicha ca-rretera, debiendo condenarlos al pago de las costas y hono-rarios de abogado, y que se conceda, además, a la demandante, cualquier otro remedio compatible con las alegaciones.
El juicio de ambos casos fué consolidado, dictándose sen-tencia en cada uno expidiendo los injunctions solicitados, y condenando al demandado al pago de las costas en ambos casos y de honorarios de abogado por la cantidad de $300 en el caso núm. 442 y $200 en el núm. 541. Contra estas senten-cias se interpuso apelación. Y a' los efectos de esta opinión, consolidaremos también los dos recursos.
La primera cuestión que levantan los apelantes es.que la corte erró al desestimar sus objeciones a la demanda en el pleito núm. 442. Alegaron los apelantes en sus objeciones: (a) que la demanda es ambigua; (6) que comprende multi-plicidad de acciones; y (c) que no aduce hechos constitutivos do causa de acción.
Al discutir estas cuestiones los apelantes ponen gran énfasis en el hecho de que los demandantes apelados no dieron un nombre específico a la acción ejercitada, limitándose a denominarla “acción civil”. El nombre que se dé a la acción o el hecho de no dársele denominación alguna, no afecta la causa de acción que se pretenda ejercitar. Reglas *919de Enjuiciamiento Civil 81(b). Si como en el presenta ctso? la demanda alega qne la demandante es dneña de la parcela de terreno qne describe en la demanda; qne a favor de esta parcela y sobre nn predio perteneciente a los demandados.se ha constituido nna servidumbre de paso de carretera y qne los demandados están impidiendo a la demandante el uso de la servidumbre, no bay duda alguna que un derecho de la demandante ha sido invadido por los demandados, (2) y para proteger ese derecho, la ley concede un remedio. El reme-dio que la demandante solicita, conforme resulta de las alega-ciones y súplica de la demanda, es que se declare la existen-cia de la servidumbre, y en su consecuencia se dicte un acto preliminar de injunction y en su día uno permanente, orde-nando a los demandados y a sus agentes a remover o destruir las cercas que impiden el paso por la carretera construida en la faja de terreno sobre la cual se constituyó la servidum-bre.
No vemos que en la demanda exista ambigüedad al-guna y la circunstancia de que los hechos alegados en la misma puedan dar margen a distintos remedios a favor de los demandantes, no implica que la demanda sea ambigua ni ale-gue multiplicidad de acciones.
Aunque la demandante no ha dado nombre alguno a la acción establecida en el caso núm. 442 (corteinferior), los hechos alegados constituyen la. acción confesoria de servidumbre, y la única forma de proteger el uso de la misma, es ordenando al invasor de ese derecho que remueva el obstáculo y se abstenga en lo sucesivo de menoscabar el derecho de la demandante. Llámese orden, llámese injunction, lo que en todo caso hace la corte es ordenar la remoción del obstáculo y tomar las medidas necesarias para impedir la repetición de cualquier menoscabo del derecho de servidumbre. *920No erró, pues, la corte inferior al declarar sin lugar las ob-jeciones interpuestas por los demandados en el caso núm. 442
En uno y otro caso los apelantes admitieron la exis-tencia de la servidumbre, pero sostienen que el ancho de la misma es de 20 pies y no de 30 pies, como se alega por la de-mandante, y que siendo ello así al cercar las dos fajas de te-rreno de 5 pies de ancho, no se invadió derecho alguno de la demandante.
En verdad la escritura de compraventa a favor de la Cor-poración no expresa el ancho de la servidumbre, pero se re-fiere al plano de urbanización anteriormente mencionado para, la determinación de la faja de terreno afectada i)or la servidumbre. Este plano no fué presentado en evidencia por ninguna de las partes, pero el testigo de la demandante Manuel Rivera Ferrer declaró, sin oposición alguna de los de-mandados, que en el plano aparecían las dimensiones de la servidumbre como de 30 pies de-ancho por 1,070 pies de largo. Siendo ello así, al tirar los demandados las cercas en cues-tión, obstaculizaron a la demandante en el uso de la servi-dumbre. También menoscabaron ese derecho al abrir las dos zanjas o cangilones sobre el firme de la carretera. .Por con-siguiente, no erró la corte sentenciadora al decretar el injunction en ambos casos. Tampoco erró al condenar a los demandados apelantes al pago de honorarios de abogado, pues su temeridad al impedir el uso de la servidumbre, de cuya existencia tenían perfecto conocimiento, es manifiesta, sin qne la circunstancia de quo la demandante no pudiera probar ei montante de los daños sufridos impida la condona de h mío ru-nos de abogado. Mercado v. American Railroad Co., 61 D.P.R. 228 y Ramos v. García, 62 D.P.R. 411.

Procede, por lo expuesto, la confirmación de las sentencias.


En la demanda se alegó que el demandado cavó tres zanjas, pero en el acio del juicio se enmendó la demanda, consignándose que sólo dos zanjas fueron cavadas por el demandado.


E1 artículo 481 del Código Civil (Ed. 1930), en lo pertinente, prescribe:
‘1 El. dueño del predio sirviente no podrá menoscabar de modo alguno el uso» de la servidumbre constituida. ’ ’